Motion for leave to appeal dismissed, with $20 costs and necessary reproduction disbursements, upon the grounds that (a) plaintiff, having stipulated to reduce the verdict, is not aggrieved by that portion of the order of the Appellate Division dated February 15, 1979 which affirmed an order granting a new trial unless plaintiff so stipulated (see Wietecki v Marczan, 38 NY2d 896; Dudley v Perkins, 235 NY 448), and (b) the remaining portions of the February 15, 1979 order of the Appellate Division, and that court’s order dated April 3, 1979 denying reargument or leave to appeal, do not finally determine the action within the meaning of the Constitution.